DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-36 have been cancelled.  Claims 37-56 have been newly added.

Specification
The substitute specification filed 5/24/2021 has not been entered as it incorporates a sequence listing that contains new matter.
The amendment filed 6/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Addition of SEQ ID NOS: 90-92 to the sequence listing submitted 
The original sequence listing submitted contained 89 sequences.  The sequence listing submitted on 6/30/2020 added the sequences of SEQ ID NOS: 90-93.  SEQ ID NOS: 90-93 are not referenced in the specification (original or substitute specification submitted 5/24/2021);  however, these sequences are recited in new claim 50 (added 6/30/2020).  Basis is seen for SEQ ID NO: 93, the sequence VTVSSA.  SEQ ID NO: 93 makes explicit the sequence defined on at least page 36, line 24, of the original specification; namely, VTVSS(X)n (SEQ ID NO: 34) in which n = 1 and X = Ala.  
Basis is not seen for adding SEQ ID NOS: 90, 91, and 92 to the sequence listing and the specification.  Applicant’s 6/30/2020 response points to SEQ ID NOS: 37, 41, 43, and 55 and page 14, lines 1-25.  This is not agreed with.  The originally filed specification did not recite the 
The material added to the sequence listing and specification constitutes new matter.  A new sequence listing that does not include SEQ ID NOS: 90, 91, and 92 should be submitted.  A corrected incorporation paragraph for the sequence listing will need to be inserted into the specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: 
Not all of the sequences disclosed in the specification reference the appropriate sequence identifier.  See at least the sequences on pages 36-43 of the original specification.  At least for example, the sequence VTVSS(X)n is recited multiple times without referencing a sequence identifier in each place it is disclosed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 37-42 are not original claims.  They were added on 6/30/2020.
Independent claim 37 recites:
A polypeptide comprising an immunoglobulin single variable domain (VH or
VHH) at its C-terminal end, wherein the immunoglobulin single variable domain comprises a
valine (V) at position 11 according to Kabat numbering and ends with the sequence VTVSS(X)n
(SEQ ID NO: 34), in which n is 1 to 5, with each X being independently chosen from any amino
acid, with the proviso that X is not cysteine (C); and wherein when n is 1, X is not alanine (A).

There is no basis for a genus of polypeptides comprising an immunoglobulin single variable domain at its C-terminal end meeting the limitations of claim 37 where the immunoglobulin single variable domain comprises a V at Kabat position 11. 
Applicant’s 6/30/202 response points to SEQ ID NO: 81 in Table X for support of claim 37.  This is not agreed with.  SEQ ID NO: 81 possesses V at Kabat position 11.  However, it does not have a C-terminal ending as recited in claim 37.  It is not encompassed by claim 37.  Furthermore, SEQ ID NO: 81 as a single embodiment does not provide support for the genus of polypeptides embraced by claim 37.  It does not provide support for the genus of immunoglobulin single variable domains that have V at Kabat position 11.
Claims 37-42 constitute new matter.


Claims 43-49 are not original claims.  They were added on 6/30/2020.
Independent claim 43 recites:
A polypeptide comprising, at its C-terminal end, an immunoglobulin single variable domain (VH or VHH) that binds to a therapeutic target, wherein the immunoglobulin single variable domain ends with the sequence VTVSS(X)n (SEQ ID NO: 34), in which n is 1 to
5, with each X being independently chosen from any amino acid, with the proviso that X is not
cysteine (C); and wherein the immunoglobulin single variable domain does not comprise a valine (V) at position 11 according to Kabat numbering.

	Basis is not seen for the polypeptides of claims 43-49.  Applicant’s 6/30/202 response states that the “specification positively recites embodiments wherein the immunoglobulin single variable domain comprises a valine (V) at position 11 according to Kabat numbering, and as such, the negative claim limitation ‘wherein the immunoglobulin single variable domain does not comprise a valine (V) at position 11 according to Kabat numbering’ has adequate support in
the specification. See e.g., Table X; SEQ ID NO: 81.”  This is not agreed with.
	The original specification does not generally discuss the presence or absence of valine at Kabat position 11.  The original specification does not generally discuss the identity of the amino acid present at Kabat position 11 in any immunoglobulin single variable domain that binds to a therapeutic target.  SEQ ID NO: 81 is a single example in where Kabat position 11 is valine.  There are other embodiments having leucine (but not other amino acids) at Kabat position 11.  See for example, SEQ ID NOS: 37, 41, 43, and 55.  However, these polypeptides have 
	Claims 43-49 constitute new matter.

Claims 50-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 50-56 are not original claims.  They were added on 6/30/2020.  
Independent claim 50 recites:
A polypeptide comprising a serum albumin binding immunoglobulin single
variable domain (VH or VHH) at its C-terminal end, wherein the immunoglobulin single variable domain ends with the sequence VTVSS(X)n (SEQ ID NO: 34), in which n is 1 to 5, with each X being independently chosen from any amino acid, with the proviso that X is not cysteine (C); and wherein the immunoglobulin single variable domain does not:
(i) comprise a CDR1, CDR2 and CDR3, wherein CDR1 comprises the amino acid
sequence SFGMS (SEQ ID NO: 90), CDR2 comprises the amino acid sequence SISGSGSDTL (SEQ ID NO: 91), CDR3 comprises the amino acid sequence GGSLSR (SEQ ID NO: 92), and
(ii) end with the sequence VTVSSA (SEQ ID NO: 93).

Basis is not seen for the polypeptides of claims 50-56.  Applicant’s 6/30/2020 response points to SEQ ID NO: 37, 41, 43, and 55, and  page 14, lines 1-25.  This is not agreed with.  The originally filed specification did not recite the sequences corresponding to new SEQ ID NOS: 90-92 (see new matter objection to the specification set forth above) or point out these CDRs in any sequences, particularly in SEQ ID NOS: 37, 41, 43, and 55.  Page 14, lines 1-25, of the specification does not discuss or reference the sequences or CDRs of SEQ ID NOS: 37, 41, 43, and 55.  That is, the specification does not disclose that these particular CDRs in these particular sequences are of any particular interest.
Figure 9 discloses the sequences for SEQ ID NOS: 37, 41, 43, and 55.  The figure does not point out or mention any CDRs.  The original sequence listing entries for these sequences do not point out or mention any CDRs.
The specification provides no general disclosure of polypeptides comprising a serum albumin binding immunoglobulin single variable domain (VH or VHH) at the C-terminal end with a specific C-terminal ending as recited in claim 50 where this genus of polypeptides excludes those immunoglobulin single variable domains having CDRs corresponding to SEQ ID NOS: 90, 91, and 92.
In order to exclude an embodiment from a claim (a negative limitation), that embodiment must be positively disclosed in the originally filed specification.  However, the specification does 
In particular with respect to claim 56, applicant points to SEQ ID NO: 81 in Table X for support of claim 56.  This is not agreed with.  SEQ ID NO: 81 possesses V at Kabat position 11 and does not appear to contain the sequences of SEQ ID NOS: 90-92.  However, it does not have a C-terminal ending as recited in claim 50.  It is not encompassed by claim 56 as it depends from claim 50.  SEQ ID NO: 81 does not provide support for the genus of polypeptides embraced by claim 56.  It does not provide support for the genus of immunoglobulin single variable domains that have V at Kabat position 11 but do not have the CDRs of SEQ ID NOS: 90, 91, and 92, and do not have the C-terminal ending VTVSSA.
Claims 50-56 constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38, 49, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 49 is confusing in reciting that the immunoglobulin single variable domain has V at Kabat position 11.  This is in conflict with claim 43 which excludes V at Kabat position 11.  Clarification is requested.
Claim 51 is confusing in reciting in parts (a) and (b) that n can be 1 and X can be alanine.  This is in conflict with the requirements of claim 50 which excludes VTVSSA as the C-terminal ending.  Clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-48 and 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42 and 48-52 of copending Application No. 14/128,681 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37 and 42 are directed to fusion proteins having at least two ISVDs binding a therapeutic target with C-terminal endings in common with the instant claims.  C-
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  At least for example, SEQ ID NO: 107 does not have the CDRs of instant SEQ ID NOS: 90, 91, and 92.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 42-48.  It would also have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al., thereby arriving a polypeptide of instant claims 50-55.
This is a provisional nonstatutory double patenting rejection.

Claims 37-43, 49, and 50-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15, 17-18, 20-25, 27-28, and 30 of copending Application No. 15/615,197 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).

Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  The construct contains linkers.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  At least for example, SEQ ID NO: 107 does not have the CDRs of instant SEQ ID NOS: 90, 91, and 92.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 37-43 and 49.  It would also have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al., thereby arriving a polypeptide of instant claims 50-56.  Mutating Kabat position 11 to valine is taught by the co-pending claims.
This is a provisional nonstatutory double patenting rejection.
These claims have been allowed but have not yet issued.

s 43-48 and 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12, 15, 19, 43, 46-50, 53-57, and 60 of copending Application No. 15/615,281 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims are directed to polypeptides comprising ISVDs with C-terminal endings in common with the instant claims.  Such endings include AAA, GG, GGG, and GVA.  The co-pending claims are not directed to any particular ISVDs.
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  The construct contains linkers.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  At least for example, SEQ ID NO: 107 does not have the CDRs of instant SEQ ID NOS: 90, 91, and 92.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 43-48.  It would also have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al., thereby arriving a polypeptide of instant claims 50-55.
This is a provisional nonstatutory double patenting rejection.
These claims have been allowed but have not yet issued.

Claims 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 15, and 19 of copending Application No. 15/975,834 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 1 and 8 are directed to polypeptides comprising ISVDs that bind to a serum albumin with C-terminal endings in common with the instant claims.  Such endings include AAA, GG, GGG, and GVA.  The co-pending claims are not directed to any particular ISVDs.
Silence discloses ISVDs against human serum albumin of SEQ ID NOS: 107-121.  At least for example, SEQ ID NO: 107 does not have the CDRs of instant SEQ ID NOS: 90, 91, and 92.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use a serum albumin binding ISVD such as SEQ ID NO: 107 according to Silence et al. in the polypeptides of the co-pending claims, thereby arriving at a polypeptide of instant claims 50-55.
This is a provisional nonstatutory double patenting rejection.

Claims 37-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-56 of copending Application No. 17/409,019 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37, 44, and 51 are directed to polypeptides comprising at least two ISVDs with C-terminal endings in common with the instant claims.  Such endings include AAA, 
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  The construct contains linkers.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  At least for example, SEQ ID NO: 107 does not have the CDRs of instant SEQ ID NOS: 90, 91, and 92.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 43-48.  It would also have been obvious to use the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the C-terminal end of the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al., thereby arriving a polypeptide of instant claims 50-55.  The amino acid at Kabat position 11 could be leucine or substituted with valine as recited in co-pending claim 44.  See instant claims 37-42, 49, and 56.
This is a provisional nonstatutory double patenting rejection.

s 43-48 and 50-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40, 42, 50-54, and 56-59 of copending Application No. 14/138,863 in view of Silence (U.S. Patent Application Publication 2010/0022452, of record).
Co-pending claims 37 and 50 are directed to polypeptides comprising at least two ISVDs with C-terminal endings in common with the instant claims.  Such endings include AAA, GG, GGG, and GVA.  The ISVD at the C-terminal end cannot bind serum albumin but others within the polypeptide may.  The co-pending claims are not directed to any particular ISVDs. 
Silence discloses fusion proteins having at least two ISVDs where one binds a therapeutic
target such as von Willebrand Factor (vWF) and the other binds serum albumin. Other fusion proteins can have multiple ISVDs against a therapeutic target.  At least for example, one anti-VWF ISVD is 12A5 corresponding to SEQ ID NO: 60.  See at least Table 8.  Kabat position 11 is leucine in SEQ ID NO: 60.  A construct having two ISVDs of 12A5 is SEQ ID NO: 79.  The construct contains linkers.  See at least Table 17.  ISVDs against human serum albumin of SEQ ID NOS: 107-121 are disclosed.  At least for example, SEQ ID NO: 107 does not have the CDRs of instant SEQ ID NOS: 90, 91, and 92.  Kabat position 11 is leucine in SEQ ID NO: 107.  See at least paragraphs [0006, 0164-0165, 0487, 0525, 0647].  
It would have been obvious to use the 12A5 anti-VWF ISVD fusion protein of SEQ ID NO: 79 according to Silence et al. and use it as the ISVD fusion protein in the co-pending claims thereby arriving at a polypeptide of instant claims 43-48.  It would also have been obvious to fuse the 12A5 anti-VWF ISVD of SEQ ID NO: 60 according to Silence et al. and fuse it to the serum albumin binding ISVD of SEQ ID NO: 107 according to Silence et al., thereby arriving a polypeptide of instant claims 50-55.


Applicant is advised that no provisional double patenting rejections have been made over the claims in the 15/311,564 application or any co-pending applications claiming priority to the
‘564 application. The 15/311,564 application has an effective filing date that is junior to the
instant application. If these provisional double patenting rejections were the only rejections remaining in this application, they would be withdrawn as set forth in MPEP 804(B)(1)(b)(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa